DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-16 are examined and pending. Claims 1-3, 5-9, 12-13, and 15-16 are currently amended.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 19 November 2021 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn. 
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 19 November 2021 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant argues that an improvement to the functioning of a computer or other technology can be considered to integrate a judicial exception into a practical application. Secondly, claims directed to such an improvement are therefore statutory. 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the 2 In the interest of keeping these remarks as brief and clear as possible, Applicant will proceed as if the concept in the independent claims is a judicial exception. Applicant does not, however, concede this point; in a future and more-involved argument, Applicant may question whether the concept in the independent claims is a judicial exception. 
In the instant application, the disclosure provides sufficiently clear descriptions of the improvement to enable one of ordinary skill in the art to "recognize the claimed invention as providing an improvement," for example: 
For some complex junctions, it is also known to show a combination of the 3D guidance view together with a schematic view of the approaching junction to the user showing the maneuvers to be made in more detail. An example of such a view is shown in FIG. 5 in which the guidance view 500 is shown on the left side of the screen and the junction view 501 is shown on the right side of the screen. More specifically, the guidance view 500 displays the route to be followed by the line 502, the current position of the device by the icon 503, and the maneuvers to be made at the next junction by the arrow 504. 
Meanwhile, in the junction view 501, the arrows 508 indicate which lanes of the road the user needs to be in to complete the desired maneuvers. Despite these improvements to the standard guidance modes, e.g. as shown in FIGS. 4A and 4B, however the Applicant has recognized that using a static image of a junction, i.e. junction view 501, together with a moving image showing progress toward the junction, i.e. guidance view 500, can lead to confusion;4 and 
In accordance with the invention, information may be provided for display on a display device, e.g. a graphical user interface (GUI), of a navigation apparatus to a user in a vehicle to guide the user along a determined route to a destination through a road network, and specifically when approaching a road junction on a multi-lane roadway at which the vehicle needs to be in a first set of one or more lanes to leave the roadway (via an exit roadway) or in a second set of one or more lanes to continue along the roadway (or leave via a different exit roadway). Typically, when following the determined route, the user is presented with a GUI that includes a navigation map, which shows the roads in a portion of the road network based on the current position of the navigation application, together with a first route line that is overlaid on the navigation map showing the one or more roads to be taken from the current position in order to follow the determined route. As will be discussed in more detail below, the GUI will preferably also include an icon representing the current position of the navigation apparatus, which is also overlaid on the navigation map. The navigation map, first route line and preferably current position icon are updated as the vehicle travels along the determined route. This display mode may thus be referred to as "navigation guidance mode". Typically, the display may provide such navigation guidance for a major part of journey along the determined route. However, in accordance with the invention, when the navigation apparatus is approaching a road junction on a multi-lane roadway, and specifically when the 3 October 2019 Update: Subject Matter Eligibility, page 12, last paragraph 4 Instant Application, par.
In addition, the independent claims themselves (and thus the claims dependent therefrom) "reflect the disclosed improvement" in that the independent claims recite "components or steps of the invention that provide the improvement described in the specification." For brevity and clarity, Applicant does not here reproduce the language of the independent claims, but reading independent claim 1, etc. reveals that independent claim 1, etc. reflects the disclosed improvement (i.e., the various elements and operations of independent claim 1, etc. are directed to the disclosed improvement). Applicant notes that the independent claims are not required to explicitly recite the improvement described in the specification, but can meet the standard by reciting the components or steps of the invention that provide the improvement - which is certainly true of the independent claims. Applicant also notes that the inquiry about 5 Id., par. [0049] improvements to computers or other technologies is independent of what can or cannot be considered a well-understood, routine, conventional activity: 
The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.


Examiner’s response
Examiner has considered the arguments to claims 1-16, but does not believe that the rejection under 35 USC 101 has been overcome. applicant specifically argue the improvement the application provides, that is step 2A prong 2 of the analysis in which the judicial exception is integrated into a practical application and that the independent claims recite components or steps of the invention that provide the improvement of navigating or displaying of navigation around a complex junction and as applicant provided above form specification description.
First examiner asserts that the claim as recited is for providing navigation information to guide a user along a route which consists of multi-lane roadways, junctions, etc. Therefore the analysis is not limited to only displaying navigation information int complex locations such as road junction in a multilane roadway and for improvement of navigation when complex junctions or junctions within one or more multi-lane roadway. 
In the analysis of step 2A prong 2, the independent claims recite the addition limitations of obtaining a current position of the navigation apparatus; generating data indicative of a navigation map for display on a display device of the navigation apparatus showing the roads in a portion of the road network based on the obtained current position; generating data indicative of a first route line for display on the navigation map showing the one or more roads to be taken from the obtained current position to follow the determined route through the road network; and providing the data indicative of the navigation map and the first route line to the display device for display thereon, the navigation map and first route line being updated as the vehicle travels along the determined route, the method further comprising: generating, while the vehicle is traveling along the determined route, data indicative of a lane guidance panel based on a position of the road junction in the navigation map that, when displayed on the display device, covers a portion of the navigation map; generating data indicative of a second route line for display at least on the lane guidance panel indicating one or more lanes in which the user should be travelling so as to follow the determined route, the second route line aligning with the first route line so that the first route line provides a continuation of the determined route from the second route line; and providing the data indicative of the lane guidance panel and the second route line to the display device for display thereon. Claim 15 and 16 further recites the additional limitations of a system comprising one or more processing resources, a computer-readable storage medium storing instructions executed by one or more processors. The obtaining, generating, and providing steps are recited at a high level of generality (i.e., as a general means of obtaining and generating (providing) data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The displaying steps on a display device and updating step are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generated data or determined roadway junction) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitations of a system comprising one or more processing resources, a computer-readable storage medium storing instructions executed by one or more processors are recited at a high level of generality and merely function to automate the generating steps.
Further as discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, providing, and generating step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-16 under USC 101 is maintained herein. 

Applicant’s arguments with respect to claims 1 and 11 as being unpatentable under 35 USC 103 over Zhou in view of Aggarwal have been fully considered but not all are persuasive.
Applicant specifically argues the following: "determine, based on a response from the multilevel-structure server, that the Page 
multilevel structure tracks parking within the multilevel structure to generate the turnover data." Neither Zhou nor Aggarwal discloses this recitation. Zhou discloses, at most, "querying the owner or management of the destination lot 312" to receive a "traffic flow rate 404 by counting the number of vehicles entering and leaving the destination lot 312." (Zhou at [0170].) First, "querying" and then "identify[ing] the traffic flow rate 404" is not "determin[ing] that the multilevel structure" does anything. Second, "counting the number of vehicles entering and leaving" is not "track[ing] parking within the multilevel structure." Aggarwal only discloses receiving "data about the location of the transmitting luminaire." (Aggarwal at [0015].) Claim 1 is thus allowable over Zhou and Aggarwal. 
The examiner has carefully considered applicant’s arguments in regards the new features in the claim and the features argued by the applicant and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Zhou specifically at paragraphs [0064], [0169-0170], and [0259-0260], teaches querying (receiving) of a lot flow rate (turnover data) therefore implying whether the owner or management tracks data and therefore receiving the turnover data (lot flow rate) is determined based on the record/tracked data of the lot. 


Applicant’s arguments with respect to claims 1-2, 6-8, 10, 12, and 15-16 as being unpatentable under 35 USC 102 as anticipated by Katsuyama have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that applicant did not present any arguments with respect to claims 3-5, 9, 11, and 13-14 as being unpatentable under 35 USC 103 over Katsuyama in view of H20L Tech. However, examiner have considered the arguments of the independent claims but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

Claims 1-16 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: Statutory Category
Independent claims 1, 15, and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite determining that the current position of the navigation apparatus on a given multi-lane roadway is approaching an associated road junction as recited in independent claims 1 and 15-16.  The limitation (s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more processing resources”. That is, other than reciting “one or more processing resources” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “one or more processing resources” language, the claim limitations encompass a person looking at map data where a roadway junction is present and determines that the current position of the vehicle or the person is approaching the roadway junction. The mere nominal recitation of by a one or more processing resources does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claims recite(s) the additional limitations of obtaining a current position of the navigation apparatus; generating data indicative of a navigation map for display on a display device of the navigation apparatus showing roads in a portion of the road network based on the obtained current position; generating data indicative of a first route line for display on the navigation map showing one or more roads to be taken from the obtained current position to follow the determined route through the road network; and providing the data indicative of the navigation map and the first route line to the display device for display thereon, the navigation map and the first route line being updated as the vehicle travels along the determined route, the method further comprising: generating, while the vehicle is traveling along the determined route, data indicative of a lane guidance panel based on a position of the road junction in the navigation map that, when displayed on the display device, covers a portion of the navigation map; generating data indicative of a second route line for display at least on the lane guidance panel indicating one or more lanes in which the user should be travelling so as to follow the determined route, the second route line aligning with the first route line so that the first route line provides a continuation of the determined route from the second route line; and providing the data indicative of the lane guidance panel and the second route line to the display device for display thereon. Claim 15 and 16 further recites the additional limitations of a system comprising one or more processing resources, a computer-readable storage medium storing instructions executed by one or more processors. The obtaining, generating, and providing steps are recited at a high level of generality (i.e., as a general means of obtaining and generating (providing) data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The displaying steps on a display device and updating step are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generated data or determined roadway junction) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitations of a system comprising one or more processing resources, a computer-readable storage medium storing instructions executed by one or more processors are recited at a high level of generality and merely function to automate the generating steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, providing, and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processing resources are all conventional processing/computing devices/circuitry and the specification does not provide any indication that these resources are anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-14 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-16 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (JP2010230398) in view of Iao (US20120191344).
NOTE: see attached machine translation for JP2010230398 for mapping of the claims. 
With respect to claim 1, Katsuyama discloses a method of providing information using a navigation apparatus to guide a user in a vehicle along a determined route to a destination through a road network comprising a plurality of roads including one or more multi-lane roadways (see at least [0008] and [0019]), each multi- lane roadway being associated with at least one road junction at which vehicles in a first set of one or more lanes can leave the multi-lane roadway via a first exit roadway and vehicles in a second set of one or more lanes can continue on the multi-lane roadway or leave the multi-lane roadway via a second exit roadway (see at least [0008], [0020], and [Figs. 4A-C], Katsuyama discloses road junction as defined in the spec that may include any road situation where lane guidance may be desired, first set of one or more vehicle may be guided to leave the multi-lanes road at a turn in the intersection (road junction) ahead of the vehicle.), the method comprising: obtaining a current position of the navigation apparatus (see at least [0008] and [0024]); generating data indicative of a navigation map for display on a display device of the navigation apparatus showing roads in a portion of the road network based on the obtained current position (see at least [0008], [0017-0024], and [Figs. 4A-C]); generating data indicative of a first route line for display on the navigation map showing one or more roads to be taken from the obtained current position to follow the determined route through the road network (see at least [0022], [0024], and [Figs. 4A-C]); and providing the data indicative of the navigation map and the first route line to the display device for display thereon (see at least [0022], [0024], and [Figs. 4A-C]), the navigation map and the first route line being updated as the vehicle travels along the determined route (see at least [0024]), the method further comprising: generating, upon determining, while the vehicle is traveling along the determined route, that the current position of the navigation apparatus on a given multi-lane roadway is approaching an associated road junction, data indicative of a lane guidance panel based on a position of the road junction in the navigation map that, when displayed on the display device, covers a portion of the navigation map (see at least [0008], [0024], and [Figs. 4A-C], Katsuyama discloses upon determining that the user has reached the position where the intersection guide map should be presented to the use, the guidance map TMP is generated and displayed on display panel 202 in which when displayed it covers a portion of WMP.); generating data indicative of a second route line for display at least on the lane guidance panel indicating one or more lanes in which the user should be travelling so as to follow the determined route (see at least [0008], [0024], and [Figs. 4C and 5C], Katsuyama discloses a route line generated and displayed on guide map TMP as shown in figs 4C and 5C.), and providing the data indicative of the lane guidance panel and the second route line to the display device for display thereon (see at least [0008], [0024], and [Figs. 4C and 5C], Katsuyama discloses display panel 202 for displaying data indicative of guidance map and route line on the guidance panel.). 
However, Katsuyama do not specifically teach wherein the second line aligning with the first route line so that the first route line provides a continuation of the determined route from the second route line. Iao teaches wherein the second line aligning with the first route line so that the first route line provides a continuation of the determined route from the second route line (see at least [0025], [0041], and [Figs. 7a and 7b], Iao teaches a situation where route guidance is provided in which a vehicle traveling on a straight lane and then upon determining switching lane is needed the display of a line merging to a different lane is displayed for situation guidance.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate the teachings of Iao wherein the second line aligning with the first route line so that the first route line provides a continuation of the determined route from the second route line This would be done to improve guiding a vehicle in a lane change and thus increasing a user’s convenience (see Iao para and 0011 and 0091). 
With respect to claim 2, Katsuyama discloses wherein the portion of the navigation map covered by the lane guidance panel is based on the position of the road junction in the navigation map such that the lane guidance panel covers the portion of the navigation map including an area between the current position of the navigation apparatus and the position of the road junction (see at least [0008], [0024], and [Figs. 4A-C], Katsuyama discloses when the user has reached the position where the intersection guide map should be presented to the use, the guidance map TMP is generated and displayed on display panel 202 in which when displayed it covers a portion of WMP, that is the portion from the current position of the map display device to the position of the junction (turn, intersection, etc..)).
With respect to claim 6, Katsuyama discloses where the second route line extends continuously from the lane guidance panel into the portion of the navigation map that is not covered by the lane guidance panel to show a continuation of the determined route beyond the road junction (see at least [0024] and [Figs. 4A-C], Katsuyama discloses a guide line that extend (overlap) continuously from the guide map TMP to the recommended route map information WMP to show continuation of route passed the junction as shown in Figs. 4A-C.).
With respect to claim 7, Katsuyama discloses wherein the second route line is aligned, and preferably connected with, the first route line, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map to show a continuation of the determined route beyond the road junction (see at least [0024] and [Figs. 4A-C], Katsuyama discloses a guide line that is aligned (overlapping) with the guide map TMP to the recommended route map information WMP (second route line) in which guide map TMP is separated from an uncovered portion of the route map information WMP as shown in Figs. 4A-C.).
With respect to claim 8, Katsuyama discloses generating data indicative of a lane image for display on the lane guidance panel, the lane image showing lanes of the multi-lane roadway (see at least [Figs. 2A, 4C, 5A-C, and 6A-C]).
With respect to claim 10, Katsuyama discloses determining that the current position of the navigation apparatus is approaching the associated road junction by determining whether the current position of the navigation apparatus is at a predetermined distance from the associated road junction (see at least [0024], Katsuyama discloses that when it is determined that the user has reached the position (predetermined distance) where the intersection guide map should be presented to the user the generated guide map is displayed.), wherein said data indicative of the lane guidance panel is generated in response to determining that the current position of the navigation apparatus is at the predetermined distance from the associated road junction (see at least [0024]).
With respect to claim 12, Katsuyama discloses wherein when the navigation map is a 2D representation of the world at a time when the navigation apparatus is determined to be at a predetermined distance from the road junction, the navigation map is changed to instead show a 3D representation (see at least [0024] and [Figs. 4A-C], Katsuyama displaying the recommended route information as 2D representation of the map (WMP) as shown in Figs 4A-C, and when it is determined that the user has reached the position where the guide map should be presented, the guide map presents a 3D representation as shown in Figs. 4A-C.).
With respect to claims 15-16 please see the rejection above with respect to claim 1 which is commensurate in scope with claims 15-16, with claim 1 being drawn to a method of providing information, claim 15 being drawn to a corresponding system and claim 16 being drawn to a corresponding computer readable storage medium. 

Claims 3-5, 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (JP2010230398) in view of Iao (US20120191344) in view of H20L Tech. (2017, June 6). Sygic vs Garmin 61 SATNAV - YouTube. Retrieved November 10, 2021, from https://www.youtube.com/watch?v=-EvF_U4c2xs). 
NOTE: see attached machine translation for JP2010230398 for mapping of the claims. 
With respect to claim 3, Katsuyama as modified by Iao do not specifically teach wherein the lane guidance panel, when displayed on the display device, extends from a lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map, wherein a position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction. H20L Tech teaches wherein the lane guidance panel, when displayed on the display device, extends from a lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches a lane guidance panel shown in Garmin 61 of a road junction which extends from lower edge of the road map to a boundary line or point when the junction has been traversed), wherein a position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction (see at least the following time ranges of the youtube video [1:14-2:39], H20L). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate the teachings of H20L Tech wherein the lane guidance panel, when displayed on the display device, extends from a lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map, wherein a position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction. This would be done improve navigation system and increase users convenience when navigating around junctions such as intersections (see Katsuyama para 0002 and 0006). 
With respect to claim 4, Katsuyama as modified by Iao do not specifically teach wherein the position of the second route line is based on the position of the first route line. H20L Tech teaches wherein the position of the second route line is based on the position of the first route line (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches the position of the second rout line (line displayed to guide at the junction) is being displayed based on the position of the first route line (line of the navigation route.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate the teachings of H20L Tech wherein the position of the second route line is based on the position of the first route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 5, Katsuyama as modified by Iao do not specifically teach wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with a continuation of the determined route in the uncovered portion of the navigation map. H20L Tech teaches wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with a continuation of the determined route in the uncovered portion of the navigation map (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches aligning the second boundary line at a boundary line or point (see specifically 2:35-2:40) in which it was separating the highlighted guidance panel route from the uncovered portion of the map and then continues navigating the route. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate the teachings of H20L Tech wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with a continuation of the determined route in the uncovered portion of the navigation map. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 9, Katsuyama as modified by Iao do not specifically teach wherein a position of the lane image is determined based on the position of the first route line and/or the position of the second route line. H20L Tech teaches wherein a position of the lane image is determined based on the position of the first route line and/or the position of the second route line (see at least the following time ranges of the youtube video [1:22-1:34]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate the teachings of H20L Tech wherein a position of the lane image is determined based on the position of the first route line and/or the position of the second route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 11, Katsuyama as modified by Iao do not specifically teach generating data indicative of a third route line, for display at least on the lane guidance panel, showing the set of lanes in which the user should be travelling so as to follow an alternative route through the road network to the destination. H20L Tech teaches generating data indicative of a third route line, for display at least on the lane guidance panel, showing the set of lanes in which the user should be travelling so as to follow an alternative route through the road network to the destination (see at least the following time ranges of the youtube video [1:22-1:34], H20L Tech shows Sygic navigation displaying a third route line showing the set of lanes in which the user should be traveling so as to follow an alternative route through the network to the destination.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate H20L Tech teachings of generating data indicative of a third route line, for display at least on the lane guidance panel, showing the set of lanes in which the user should be travelling so as to follow an alternative route through the road network to the destination. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 13, Katsuyama as modified by Iao do not specifically teach determining a current lane of the given multi-lane roadway in which the vehicle is travelling, and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route. H20L Tech teaches determining a current lane of the given multi-lane roadway in which the vehicle is travelling (see at least the following time ranges of the youtube video [1:30-1:40]), and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route (see at least the following time ranges of the youtube video [1:30-1:40], H20L Tech shows 2 current lanes of the roadway in which the vehicle may travel along the determined route and then changed to only one lane which indicates the lane the user need to take to continue along the determined route.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate H20L Tech teachings of determining a current lane of the given  multi-lane roadway in which the vehicle is travelling, and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 14, Katsuyama as modified by Iao do not specifically teach wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line. H20L Tech teaches wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line (see at least the following time ranges of the youtube video [1:50-2:19]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama as modified by Iao to incorporate the teachings of H20L Tech wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667